DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Fig 1, claims 1-18) in the reply filed on 2/8/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search for the other specie(s).  This is not found persuasive because applicant is only allowed one invention per application and the structural differences between the species as outlined in the restriction render the species patentably distinct.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2010/0025284 to Oohori et al. (Oohori).
Regarding claim 1, Oohori discloses a storage tote (Fig 1) comprising a main body (1) having a base wall (2) and a plurality of side walls (3) including a first side wall and second side wall, the base wall having a center area generally arranged on a first plane and bounded by the plurality of side walls, the center area of the base wall further having a central ridge (6) with a first end and second end, the first end of the central ridge disposed adjacent the first side wall of the storage tote and the second end of the central ridge disposed adjacent the second side wall of the storage tote, the central ridge bisecting the base wall.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2010/0297310 to Garbe et al. (Garbe).
Regarding claim 1, Garbe discloses a storage tote (Fig 1) comprising a main body (10) having a base wall (12) and a plurality of side walls (16) including a first side wall and second side wall, the base wall having a center area (11) generally arranged on a first plane and bounded by the plurality of side walls, the center area of the base wall further having a central ridge (22) with a first end and second end, the first end of the central ridge disposed adjacent the first side wall of the storage tote and the second end of the central ridge disposed adjacent the second side wall of the storage tote, the central ridge bisecting the base wall (Fig 1a).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 3,286,877 to Haimes.
Regarding claim 1, Haimes discloses a storage tote (Fig 1) comprising a main body having a base wall (A, Fig 2 below) and a plurality of side walls including a first side wall (B, Fig 2 below) 

    PNG
    media_image1.png
    354
    766
    media_image1.png
    Greyscale


Regarding claim 2, Haines further discloses central ridge (7) having first (A, Fig 3 below), second (B, Fig 3 below) and third walls (C, Fig 3 below), first and second walls parallel and disposed on plane transverse to first plane, third wall disposed between and connecting first and second walls (Fig 3).


    PNG
    media_image2.png
    321
    538
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimes.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7-8, Haines discloses the tote of claim 5 and further discloses the tote having a baseline point and deflection point since it has the structure as recited but does not teach the recited range of tolerance of deflection.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions of the ridges on the base wall to lie in the recited range of deflection tolerance in order to facilitate strengthening of the container since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of US Patent No. 1,404,154 to Lee.
Regarding claim 5, Haines discloses the tote of claim 1 but does not teach main body comprising an outer perimeter ridge disposed between the center area of the base wall and the plurality of side walls.  However, Lee discloses a storage container (Fig 1) and in particular discloses base (10) of the container comprising a central ridge and an outer perimeter ridge (20) 
Regarding claim 6, the modified Haines further teaches first and second end of the central ridge connected to outer perimeter ridge (20, Lee, Fig 1).

Claim 9-12, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haimes.
Regarding claim 9, Lee discloses a storage tote (Fig 1) comprising a main body having a base wall (10) and a plurality of side walls (11) including a first side wall and second side wall, the base wall having a center area generally arranged on a first plane and bounded by the plurality of side walls, the center area of the base wall further having a central ridge (A, Fig 1 below) and an outer perimeter ridge (B, Fig 1 below), the central ridge has a first end (C, FIg 1 below) and a second end (D, Fig 1 below), the first end of the central ridge is connected to the outer perimeter ridge and disposed adjacent the first side wall of the storage tote, the second end of the central ridge is connected to the outer perimeter ridge and disposed adjacent the second side wall of the storage tote, the central ridge bisecting the base wall.  Lee does not teach the center area of the base wall further comprising a first and second side ridge, the central ridge disposed between the side ridges.  However, Haimes discloses a storage basket (Fig 2) and in particular discloses a central ridge (7) disposed between side ridges (8).  One of ordinary skill in the art would have found it obvious to incorporate first and second side ridges on either side of the central ridge of Lee as suggested by Haimes in order to facilitate having a stronger container.


    PNG
    media_image3.png
    296
    628
    media_image3.png
    Greyscale


Regarding claim 10, Lee further discloses the base wall (10) corrugated due to the strengthening grooves.
Regarding claim 11, the modified Lee further discloses central ridge (A) having first wall parallel to second wall extending from the base, a third wall connecting the two walls, first side ridge spaced apart from first wall and second side ridge spaced apart from second wall, the side ridges (8, Haimes) substantially parallel to central ridge (7, Haimes) (Fig 2, Haimes).
Regarding claim 12, the modified Lee further discloses the side ridges (8, Haimes) substantially evenly spaced apart from central ridge (7, Haimes) (Fig 2, Haimes).
Regarding claim 14, Lee teaches the tote of claim 9 but does not teach the ridges formed by injection molding.  However, Haimes discloses a plastic container where the ridges (7, 8) are made by molding.  One of ordinary skill in the art would have found it obvious to change the material of the Lee container to plastic by injection molding as suggested by Haimes in order to have a more durable container since it has been held that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haimes and US Patent No. 3,870,188 to Buffett.
Regarding claim 13, the modified Lee teaches each of the side ridges (8, Haimes) having a first and second end but does not explicitly teach the ends attached the outer perimeter ridge (B, Lee).  However, Buffett discloses a tray (Fig 5) and in particular discloses the base of the tray comprising a ridge arrangement comprising a central ridge (A, Fig 5 below), side ridges (B, Fig 5 below), and an outer perimeter ridge (26), the side ridges having first and second ends that connect to the outer perimeter ridge (26).  One of ordinary skill in the art would have found it obvious to connect the modified Lee side ridges to the outer perimeter ridge as suggested by Buffett in order to optimize strengthening of the base.


    PNG
    media_image4.png
    464
    771
    media_image4.png
    Greyscale


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haimes and US Patent No. 3,863,833 to Swett et al. (Swett).
Regarding claim 15, the modified Lee teaches the tote of claim 9 but does not explicitly teach each of the ridges having a flat outer surface.  However, Swett discloses a storage container (Fig 1) and in particular discloses a base (28) having a central ridge (28) and side ridges (30), the ridges having a flat outer surface (Fig 1, 3).  One of ordinary skill in the art would have found it obvious to make the outer surface of the modified Lee ridges flat as suggested by Swett in order to facilitate strengthening and support for the tray.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haimes and US Patent No. 3,583,623 to Golner.
Regarding claim 16, the modified Lee teaches the tote of claim 9 but does not teach outer perimeter ridge having at least one chamfered corner.  However, Golner discloses a storage container and in particular discloses an outer perimeter ridge (19) having at least one .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haimes and US Patent No. 1,957,639 to Goodwin.
Regarding claim 18, the modified Lee teaches the tote of claim 9 but does not teach the width of the central and side ridges greater than width of the outer perimeter ridge.  However, Goodwin discloses a container and in particular discloses base (Fig 3) of the container comprising central and side ridges (15, 16) which are greater than an outer perimeter ridge (14).  One of ordinary skill in the art would have found it obvious to change the dimensions of the ridges such that the width of the central and side ridges were greater than the outer perimeter ridge as suggested by Goodwin in order to facilitate strengthening of the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT POON/               Examiner, Art Unit 3735